United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1924
                        ___________________________

                             Tamera Peerson-Kershner

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: December 1, 2021
                            Filed: December 13, 2021
                                  [Unpublished]
                                 ____________

Before GRUENDER, SHEPHERD, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Tamera Peerson-Kershner appeals the district court’s2 order affirming the
denial of disability insurance benefits. We find that the Commissioner’s decision is
supported by substantial evidence in the record as a whole. See Kraus v. Saul, 988
F.3d 1019, 1023-24 (8th Cir. 2021) (standard of review). Specifically, we find that
the administrative law judge (ALJ) properly evaluated Peerson-Kershner’s subjective
complaints, see Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015) (ALJ properly
considered plaintiff’s relatively conservative treatment history); Wildman v. Astrue,
596 F.3d 959, 965 (8th Cir. 2010) (if impairment can be controlled by medication, it
cannot be considered disabling); and properly evaluated the medical opinion evidence
in determining Peerson-Kershner’s residual functional capacity, see Kraus, 988 F.3d
at 1025 (ALJ properly discredited treating physician’s opinion on checkbox form,
which provided no explanation or evidence in support of his conclusions, and which
was not consistent with treatment notes); 20 C.F.R. § 404.1513a(b)(1) (state agency
medical consultants are highly qualified experts in Social Security disability
evaluation). We also find that the ALJ did not fail to fully develop the record, as the
available evidence about Peerson-Kershner’s impairments was adequate to make a
disability determination. See Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011)
(ALJ is required to order further medical examinations only if existing medical record
does not provide sufficient evidence to determine whether claimant is disabled).

      The judgment is affirmed.
                     ______________________________




      2
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-